Citation Nr: 1456520	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to October 1979, with additional service in the Army National Guard from April 1979 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of this hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran had a military occupational specialty of cannon crewman, exposure to acoustic trauma is conceded.  See October 2011 ratting decision.  The STRs reflect findings of bilateral hearing loss.  At the October 2013 Board hearing, the Veteran credibly testified regarding having continuous symptoms of hearing loss since his discharge from active service.  The evidence of record includes an August 2011 VA audiology examination at which time the examiner did not provide an etiological opinion regarding the Veteran's diagnosed hearing loss due to invalid test results.  

However, the Veteran submitted two private audiology evaluations dated in January 2012 and October 2013 which both reflect a history of bilateral hearing loss since service; the October 2013 audiologist opined that the hearing loss was "probably service-connected." 

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.  

The nature and extent of this disability caused by service is not currently before the Board.







ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


